UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or 12(g) of the Securities Exchange Act of 1934 Emergent Health Corp 20104 Valley Forge Circle King of Prussia, PA 19406 Phone: 866-427-6143 Transfer Agent Old Monmouth Stock Transfer Co., Ltd. 200 Memorial Parkway Atlantic Highlands, NJ 07716 Tel: 732-872-2727 Securities to be registered under Section 12(b) of the Act: Title of each class to be so registered: Common Stock, par value $.001 Name of each exchange on which each class is to be registered: N/A Securities to be registered under Section 12 (g) of the Act Title of Class: Common Stock, par value $.001 The registrant is a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act. -1- Item 1 Business The Issuer is in the development stage and distributes and markets current patented and patent pending consumer products under FDA third-party label exemptions through catalog, mail order, Internet and Health Food store sales. Item 1A Risk Factors No Dividends Emergent has not paid any dividends to date. For the foreseeable future it is anticipated that if any earnings are generated from operations of Emergent, of which there can be no assurance, it will be used to finance the growth of Emergent. Therefore, it is not anticipated that any dividends will be paid to the shareholders. Additional Financing Required The company’s working capital may not be adequate to complete its business plan. There is no assurance that additional funds will be available from any source when needed by the Company for expansion; and, if not available, the Company may not be able to expand its operation as rapidly as it could if such financing were available. Reliance on Management Emergent’s success is dependent upon its officers and directors and the hiring of key administrative personnel. No officer or director has any employment agreement. The President of Emergent is committed to the growth and development of this company, and intends to continue to work for Emergent and oversee its operations. Item 2 Financial Information See Financial Exhibits. A. Balance Sheet as of December 31, 2009 B. Balance Sheet as of December 31, 2010 C. Balance Sheet as of March 31, 2011 D. Operating Statement Jan. 1 to Dec.31, 2009 E. Operating Statement Jan. 1 to Dec. 31, 2010 F. Operating Statement Jan 1 to Mar. 31, 2011 Item 3Properties Nature of Issuer’s Facilities The Issuer currently office space of300 square feet located at 20104 Valley Forge Circle, King of Prussia, PA 19406. Other space is provided at no charge to the Issuer. Fulfillment services and warehousing are outsourced. -2- Item 4Security Ownership of Certain Beneficial Owners and Management Cappellos, Inc. owns 19,322,496 restricted shares of Issuer’s stock, or 84.0%, of the total of 23,000,000 shares outstanding. Sallie Cappello owns 81.83% of Cappellos, Inc. Cappellos, Inc. is privately owned and engaged in Intellectual Property development and general management consulting. John V. Cappello is not a shareholder of either the Issuer or Cappellos, Inc. Item 5 Directors and Executive Officers NAME Position John V. Cappello President, Treasurer, Director Richard S. Lane Director, Secretary Christian Wilde Director Christopher Uzelmeier, Ph.D Director George Herbert
